Lumpkin, J.
At the time set for the hearing of a motion for a new trial a motion was made to dismiss it on various grounds. The presiding • judge said, that, if the motion were pressed, he would have to sustain it. Counsel for the party moving for a new trial moved for a postponement of the hearing to a later date, which was granted over objection by adverse counsel. “The court refused to then pass upon said motion to dismiss,” and by order continued the hearing to a later date. To this respondent filed a bill of exceptions, and brought the case here. Eeld, that this constituted no such final judgment as to authorize a direct bill of exceptions; and the judge not having passed upon the motion to dismiss, direct exception could not be taken on the ground that he erroneously overruled it, and that had he sustained *243it the judgment would have been final. On motion the writ of error must be dismissed.- Civil Code (1910), § 6138.
May 10, 1911.
Complaint. Before Judge Parker. Glynn superior court. March 8, 1910.
. J. D. Sparks, for plaintiff in error.
Hatton Lovejoy and Crovatt & Whitfield, contra.

Writ of error dismissed.


All the Justices concur.